DETAILED ACTION

Double Patenting
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1-20 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-20 respectively of US Patent 10,848,891.

Regarding claim 1-20,
Instant Application
US Pat 10,848,891
1. A audio system comprising: a microphone assembly positioned external to an ear of a user and within a threshold distance from an ear canal of the ear, the microphone assembly configured to detect an audio signal caused by sound emitted from an audio source in a local area, wherein the audio signal includes a first portion in a first frequency band and a second portion in a second frequency band, wherein the first frequency band is lower than the second frequency band and the first portion of the audio signal is within a threshold degree of similarity of the first frequency band of a sound pressure wave at the ear canal of the user; and an audio controller configured to: infer sound pressure for the first frequency band at an entrance of the ear canal as being the sound pressure in the first frequency band described by the first portion of the audio signal, and determine a set of head-related transfer functions (HRTFs) based in part on the inferred sound pressure for the first frequency band.  
1. A headset comprising: a frame; and an audio system that includes: a microphone assembly positioned on the frame in a detection region, the detection region external to an ear of a user wearing the headset, and within a threshold distance from an ear canal of the ear, the microphone assembly configured to detect an audio signal caused by a sound emitted from an audio source in a local area, wherein the audio signal detected at the detection region includes a first portion in a first frequency band and a second portion in a second frequency band, wherein the first frequency band is lower than the second frequency band and the first portion of the audio signal is within a threshold degree of similarity of the first frequency band of a sound pressure wave at the ear canal of the user, and an audio controller configured to: infer sound pressure for the first frequency band at an entrance of the ear canal as being the sound pressure in the first 

2. The headset of claim 1, wherein the microphone assembly comprises a plurality of microphones.
3. The audio system of claim 2, wherein at least one microphone of the plurality of microphones is located at a position greater than the threshold distance away from the ear canal of the user.  
3. The headset of claim 2, further comprising at least one microphone, of the plurality of microphones, positioned on the frame at a location other than the detection region.
4. The audio system of claim 1, wherein the threshold distance is at most 3 inches.  
4. The headset of claim 1, wherein the threshold distance is at most 3 inches.
5. The audio system of claim 1, further comprising a speaker assembly configured to present audio content to the user, and wherein the audio source is the speaker assembly.
5. The headset of claim 1, wherein the audio source is a speaker that is part of the audio system.

6. The audio system of claim 5, wherein the speaker assembly presents audio content using cartilage conduction to the user.  
7. The headset of claim 1, wherein the audio source is a transducer of a cartilage conduction system.
7. The audio system of claim 1, wherein the audio source is external to and separate from the audio system and the audio signal includes ambient sounds in the local area.  
15. The method of claim 11, wherein the audio signal describes ambient sounds in the local area of the user.
8. The audio system of claim 1, wherein frequencies of the audio signal are less than or equal to 2 kHz.  
9. The headset of claim 1, wherein frequencies of the audio signal are less than or equal to 2 kHz.

9. The audio system of claim 1, wherein the audio controller is further configured to: estimate a direction of arrival (DoA) of a detected sound relative to a position of the microphone assembly within the local area; and update, based on the DoA estimation, an HRTF of the set of HRTFs for frequencies above 2 kHz.  
10. The headset of claim 1, wherein the audio controller is configured to: estimate a direction of arrival (DoA) of a detected sound relative to a position of the headset within the local area; and update, based on the DoA estimation, an HRTF of the set of HRTFs for frequencies above 2 kHz.
10. A method comprising: detecting, via a microphone assembly positioned external to an ear of a user and within a threshold distance from an ear canal of the ear, an audio signal caused by sound emitted from an audio source in a local area, wherein the audio signal includes a first portion in a first frequency band and a second portion in a second frequency band, wherein the first frequency band is lower than the second frequency band and the first portion of the audio signal is within a threshold degree of similarity of the first frequency band of a sound pressure wave at the ear canal of the user; inferring, via an audio controller, sound pressure for the first frequency band at an entrance of the ear canal as being the sound pressure in the first frequency band described by the first portion of the audio signal; and determining, via the audio controller, a set of head-related transfer functions (HRTFs) based in part on the inferred sound pressure for the first frequency band.  
11. A method comprising: detecting, via a microphone assembly positioned within a detection region on a frame of a headset, an audio signal caused by a sound emitted from an audio source in a local area, wherein the detection region is external to an ear of a user wearing the headset and is within a threshold distance from an ear canal of the user, and the audio signal detected at the detection region includes a first portion in a first frequency band and a second portion in a second frequency band, wherein the first frequency band is lower than the second frequency band and the first portion of the audio signal is within a threshold degree of similarity of the first frequency band of a sound pressure wave at the ear canal; inferring, via an audio controller, sound pressure for the first frequency band at an entrance of the ear canal as being the sound pressure in the first frequency band described by the first portion of the audio signal; and determining, via the audio 

12. The method of claim 11, wherein the headset comprises an audio system, and wherein the audio source is a speaker that is part of the audio system.
12. The method of claim 11, wherein the speaker assembly presents audio content using cartilage conduction to the user.
14. The method of claim 11, wherein the audio source is a transducer of a cartilage conduction system.
13. The method of claim 10, wherein the audio signal includes ambient sounds in the local area.
15. The method of claim 11, wherein the audio signal describes ambient sounds in the local area of the user.
14. The method of claim 10, wherein frequencies of the audio signal are less than or equal to 2 kHz.
13. The method of claim 11, wherein frequencies of the audio signal are less than or equal to 2 kHz.
15. The method of claim 10, further comprising: estimating, via the audio controller, a direction of arrival (DoA) of a detected sound relative to a position of the microphone assembly within the local area; and updating, via the audio controller, based on the DoA estimation, an HRTF of the set of HRTFs for frequencies above 2 kHz.
16. The method of claim 11, further comprising: estimating a direction of arrival (DoA) of a detected sound relative to a position of the headset within the local area; and updating, based on the DoA estimation, an HRTF of the set of HRTFs for frequencies above 2 kHz.
16. A non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: detecting, via a microphone assembly positioned external to an ear of a user and within a threshold distance from an ear canal of the ear, an audio signal caused by sound emitted from an audio source in a local area, wherein the audio signal includes a first portion in a first frequency band and a second portion in a second frequency band, wherein the first frequency band is lower than the second frequency band and the first portion of the audio signal is within a threshold degree of similarity of the first frequency band of a sound pressure wave at the ear canal of the user; inferring sound pressure for the first frequency band at an entrance of the ear canal as being the sound pressure in the first frequency band described by the first portion of the audio signal; and determining a set of head-related transfer functions (HRTFs) based in part on the inferred sound pressure for the first frequency band.
17. A non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: detecting, via a microphone assembly positioned within a detection region on a frame of a headset, an audio signal caused by a sound emitted from an audio source in a local area, wherein the detection region is external to an ear of a user wearing the headset and is within a threshold distance from an ear canal of the user, and the audio signal detected at the detection region includes a first portion in a first frequency band and a second portion in a second frequency band, wherein the first frequency band is lower than the second frequency band and the first portion of the audio signal is within a threshold degree of similarity of the first frequency band of a sound pressure wave at the ear canal; inferring, via an audio controller, sound pressure for the first frequency band at an entrance of the ear canal as being the sound pressure in the first frequency band described by the first portion of the audio signal; and determining, via the audio controller, a set of head-related transfer functions (HRTFs) based in part on the inferred sound pressure for the first frequency band.
17. The non-transitory computer-readable medium of claim 16, the instructions further cause the one or more processors to perform operations further comprising: presenting, via a speaker assembly, audio 


18. The non-transitory computer-readable medium of claim 17, wherein the speaker assembly presents audio content using cartilage conduction to the user.
14. The method of claim 11, wherein the audio source is a transducer of a cartilage conduction system.
19. The non-transitory computer-readable medium of claim 16, wherein frequencies of the audio signal are less than or equal to 2 kHz.
18. The non-transitory computer-readable medium of claim 17, wherein frequencies of the audio signal are less than or equal to 2 kHz.
20. The non-transitory computer-readable medium of claim 16, the instructions further cause the one or more processors to perform operations further comprising: estimating a direction of arrival (DoA) of a detected sound relative to a position of the microphone assembly within the local area; and updating based on the DoA estimation, an HRTF of the set of HRTFs for frequencies above 2 kHz.  
20. The non-transitory computer-readable medium of claim 17, wherein the audio controller is configured to: estimate a direction of arrival (DoA) of a detected sound relative to a position of the headset within the local area; and update, based on the DoA estimation, an HRTF of the set of HRTFs for frequencies above 2 kHz.


Although the conflicting claims are not identical, the patent application teaches all the limitation of the current application therefore, they are not patentably distinct from each other because the conflicting claims of both applications essentially refer to an obvious variation.
The patent application is claiming a broader version of the claims of the instant application.
This is a non-provisional obviousness-type double patenting rejection because the conflicting claims are being patented.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519.  The examiner can normally be reached on M-F 7am-9am and 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/Primary Examiner, Art Unit 2654